Citation Nr: 1236570	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a lung disorder other than asthma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In August 2011, the Veteran testified before the undersigned at the RO.  Transcripts of both hearings are of record.

The Veteran's claim was previously before the Board and remanded in November 2011 for additional development, consisting of affording the Veteran a VA examination.  As the development has been completed, the Veteran's claim is properly before the Board at this time.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In November 2011, the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus were also before the Board and remanded.  In an August 2012 rating decision, the RO granted entitlement to service connection for both disabilities, representing full grants of the benefits sought on appeal.

The Veteran's claims have been recharacterized as noted above because this decision contains a grant of the claim of entitlement to service connection for asthma, and the Veteran's appeal has encompassed all disorders of the lungs.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's diagnosis of asthma cannot be satisfactorily disassociated from asthma manifested in service.

2.  Other than asthma, any currently diagnosed lung disorder did not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Other than asthma, no other lung disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 
Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the extent that this claim is granted herein, no discussion of the duties to notify and assist is necessary.

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, VCAA duty to notify, including the Dingess/Hartman requirements noted above, were satisfied through a July 2008 letter, which was issued prior to the initial adjudication of the claim in November 2008.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained service and all available pertinent private and VA treatment records identified by the Veteran.  While he testified during his DRO hearing that he sought treatment at the VA facility in Houston, the RO attempted to get these records, and the Houston VA facility indicated that it had no records regarding the Veteran.  In addition, the Veteran was provided with a VA examination in which the examiner reviewed the claims file, examined the Veteran, gave a diagnosis, and provided a conclusion with a rationale supported by the record.  The examination is adequate.

In addition, during the July 2009 RO hearing and August 2011 Board hearing, the Decision Review Officer and Veterans Law Judge informed the Veteran of the issue on appeal and questioned him regarding any additional evidence that might be pertinent to his claim.  They specifically asked about any private or VA records that might pertain to the issue on appeal but were not yet associated with the claims file.  These actions supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals.

Given the above, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II.  Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In a February 1967 service record, the Veteran reported a positive history of asthma, which was noted to be productive of periodic wheezing necessitating the use of an inhaler.  On examination in February 1967, the Veteran's lungs were normal.

A July 1967 service record shows that the results of a chest x-ray were apical pleural thickening bilaterally with no parenchymal disease noted.

A March 1968 service record indicates that the Veteran had decreased airway on the left due to an enlarged mid-turbinate.

In January 1969, the Veteran reported a positive history of asthma, shortness of breath, and hay fever.  It was noted that the asthma was associated with food and shortness of breath, along with hay fever in the spring and fall.

The Veteran's August 1969 separation report shows that examination of his lungs was normal.

Private treatment records beginning in October 2006 show that the Veteran was diagnosed as having and treated for asthma and chronic obstructive pulmonary disease (COPD).  The October 2006 record shows that the Veteran reported having breathing problems all his life.  He had done all right the last four years but now had daily symptoms for the past two months.

On his July 2008 original claim, the Veteran contended that his lung disorder was due to exposure to jet fuel during service.


VA outpatient treatment records dated in February 2009 show diagnoses of bronchitis and asthma.

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  He denied having any lung problems prior to service.  He was exposed to jet fumes and not given an adequate breathing apparatus.  He did not notice a significant difference in his breathing for a while until shortly after separation.  He had never been treated for asthma prior to that.  He had this exposure a few times per month and noticed a difference in his lung capacity while doing these tasks.  After separation, it was a number of years before he sought treatment for his lungs.  He used over-the-counter medication for a while.  However, it got worse and he had to see a doctor.  He believed that this was in the early 1970s.  At that time, he went to the VA in Houston for a deviated septum but not asthma.

In August 2011, the Veteran testified before the undersigned.  He described his exposure to epoxy and stated that he had to breathe through a garden hose.  There was no safety equipment available at that time.  He stated that he had no lung problems prior to service.  He first started using over-the-counter medication while in service.  He worked on airplanes for most of his Navy career.  He guessed that he did not see a doctor for his lungs after separation until the early 1970s.  At that time, he found out that the over-the-counter medication he was taking was not recommended.  The Veteran believed that he was diagnosed as having asthma and shortness of breath at that time.  He did not recall any of his doctors relating his lung problems to his service.

In February 2012, the Veteran underwent VA examination.  He was found to have COPD, for which he used daily inhalers.  There were no other diagnoses given.  The examiner noted a chest x-ray that had been done in April 2010, which showed mild COPD.  A pulmonary function test was performed in October 2011.  Following the evaluation, the examiner concluded that the Veteran's current lung condition was less likely as not related to his time in service.  The rationale was that this was mostly secondary to his smoking.  His separation examination noted shortness of breath and asthma, which occurred with allergies and food.  However, that condition was a separate entity, and there was no evidence of asthma on today's examination or pulmonary function tests.

The competent evidence dated during the appeal period shows diagnoses of asthma and COPD.  The last competent record showing a diagnosis of asthma is dated in December 2008, after the Veteran filed his July 2008 claim.  For the reasons discussed below, the Board finds that service connection for asthma should be granted but service connection for any other lung disorder, including COPD, should be denied.

There is no evidence that COPD was manifest during service or diagnosed at any time prior to January 2008, which is nearly forty years after separation from service.  There is no medical evidence of record suggesting that COPD began during service or has existed since then, and the Veteran has not asserted that this is the case.  While asthma was noted during service, the VA examiner provided the only competent opinion of record, which asserted that COPD and asthma are separate entities, and the COPD was mostly secondary to the Veteran's history of smoking cigarettes.

The Veteran is certainly competent to provide information regarding his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the cause of the Veteran's COPD is not immediately observable to a layperson.  Therefore, the Veteran is not competent to provide an etiology for his COPD, which he has stated is exposure to jet fuel in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner has provided the only competent opinion of record, which stated that COPD is mostly due to the Veteran's history of cigarette smoking and is a separate entity from that which was diagnosed and treated during service.  As such, service connection for COPD, which is the only diagnosed lung disability other than asthma that is present during the appeal period, is denied.  There is no lay or medical evidence to suggest that, at any time during the current appeal period, the Veteran manifested any lung disorder other than COPD or asthma.


However, the Board finds that service connection for asthma is warranted.  There is no service entrance examination of record, so the Veteran is presumed sound at that time.  38 C.F.R. § 3.304(b).  There is no medical or lay evidence rebutting this presumption of soundness.  Therefore, the manifestations of asthma that are documented during service are the first on record.  The Board finds that the Veteran's statements asserting the continuity of his shortness of breath symptoms since separation are credible.  He has consistently reported a history of asthma during and since service.  Furthermore, a diagnosis of asthma is found in a private medical record dated in December 2008, during the appeal period.

The Board acknowledges that none of the VA or private records dated since December 2008 contain a diagnosis of asthma, and the VA examiner specifically stated that asthma was not found on examination.  However, a disability need only be diagnosed at some point during the appeal period to justify service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, while there is only one record showing a diagnosis of asthma during the appeal period, no other evidence is necessary to fulfill this element necessary to establish service connection.  The VA examiner provided no etiology opinion regarding asthma, since this disorder was not diagnosed at that time.  However, the rationale contained in the examination report included, as one reason for the conclusion, the fact that COPD and asthma are different entities, and there is no evidence to suggest that the asthma diagnosed during service and the asthma diagnosed in December 2008 are separate entities.  Therefore, the Board finds that service connection is warranted.

As such, the Board finds that service connection for asthma is warranted.  However, the evidence of record preponderates against a finding that any currently diagnosed lung disability, other than asthma, is related to service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for asthma is granted.

Service connection for any lung disorder, other than asthma, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


